Citation Nr: 9902340	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1.  Entitlement to service connection for left renal cell 
carcinoma, claimed as due to in-service exposure to ionizing 
radiation.

2.  Entitlement to service connection for right eye cataract, 
claimed as due to in-service exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 
1959.  

This case originally came to the Board of Veterans Appeals 
(Board) on appeal from a November 1996 rating decision of the 
RO.  

In August 1997, a hearing was held at the RO before this 
Member of the Board.  

The Board remanded the case for additional development in 
July 1998.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veterans left renal cell carcinoma, which was first 
clinically manifested many years after service, is not shown 
to be causally related to any incident in service, including 
the demonstrated exposure to ionizing radiation.  

3. The veterans right eye cataract, which was first 
clinically manifested many years after service, is not shown 
to be causally related to any incident of service, including 
the demonstrated exposure to ionizing radiation.  



CONCLUSIONS OF LAW

1.  The veterans left renal cell carcinoma is not due to 
disease or injury which was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (1998).  

2.  The veterans right eye cataract is not due to disease or 
injury which was incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veterans 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The medical evidence shows that the veteran had a right eye 
cataract and that he suffers from renal cancer.  Both claimed 
disorders are considered radiogenic diseases as defined 
by 38 C.F.R. § 3.311.  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).



I.  Factual background

The veterans available service medical records are entirely 
negative for evidence of cataracts or kidney cancer.  

A DD Form 1141, Record of Exposure to Ionizing Radiation, 
shows that, from June 3 to 5, 1958, the veteran was exposed 
to 0.020 R. of Gamma radiation.  It is indicated that the 
dose was estimated and that the exposure had taken place at 
the USARAL CBR School.  A Certificate of Training shows that 
the veteran completed a course at the Radiological 
Reconnaissance School at Fort Richardson, Alaska, on June 6, 
1958.  

The RO attempted to obtain additional personnel records for 
the veteran, but the National Personnel Records Center 
indicated that the veterans records were lost in a 1973 
fire.  

A February 1984 letter from William S. Holt, M.D., indicates 
that the veteran was followed in his office for recurring 
hemorrhages in the right eye.  The hemorrhages were 
attributed to a vascular abnormality in the back of the eye.  
There was no mention of cataracts or attribution of any 
abnormality to radiation exposure.  

In a March 1988 letter, Dr. Holt noted that, beginning in 
December 1987, the veterans best corrected vision in either 
eye became worse than 20/200 on the basis of intraocular 
hemorrhage, bilaterally.  

In February 1991, Dr. Holt stated that the veteran had a 
history of proliferative and occlusive retinopathy of 
undetermined etiology which had been present since about 
1978.  It was noted that the condition had been characterized 
by recurring retinal branch artery and vein occlusions and 
neovascular changes in each eye.  It was treated with 
extensive laser therapy.  Dr. Holt noted that the veterans 
vision was subject to deterioration because of repeated 
hemorrhages.  The veterans best vision was hand motion 
detected in the right eye and 20/50 in the left eye.

In a May 1992 letter, Frederick S. Miller, III, M.D., noted 
that the veteran had undergone a vitrectomy in March 1992 for 
chronic vitreous hemorrhage of undetermined cause.  He also 
had a cataract of the right eye.  Dr. Miller noted that the 
veteran gave the interesting history of working as a 
radiation reconnaissance officer during service and being 
exposed to cobalt-54 in 1957.  He stated that he was not 
sure of any association with the current retinopathy.  

In a July 1992 letter, Dr. Holt noted that the veteran had 
been followed and treated at intervals since 1978.  The 
problem had been a vasculitis of the retina, particularly of 
the right eye.  It was noted that the veteran had had a 
cataract extraction of the right eye in May 1992.  There was 
no attribution of the cataract to radiation exposure.  

The first evidence of kidney cancer is a December 1994 
surgical pathology report from Mercy Hospital.  The veteran 
had undergone a total left nephrectomy.  The diagnosis was 
that of clear cell adenocarcinoma showing extensive 
intrarenal metastasis, renal vein involvement and capsular 
extension.  

Radiology reports dated in December 1996 from Maine Medical 
Center indicate that the veteran had renal cell carcinoma 
with an enlarging pleural-based mass in the left posterior 
mid-lung area.  

In June 1996, and in accordance with regulatory requirements, 
the RO requested information relating to possible radiation 
exposure of the veteran from the Defense Nuclear Agency 
(DNA), which is a component of the Department of Defense.  In 
August 1996, the Defense Special Weapons Agency responded 
that exposure to radiation from sources other than U.S. 
atmospheric nuclear testing or the occupation of Hiroshima 
and Nagasaki, Japan, was beyond the purview of that office.  
It was suggested that the RO send its request to the Redstone 
Arsenal in Alabama.  The address for the appropriate facility 
was provided.  

In accordance with regulatory requirements, the RO forwarded 
the case to the Acting Director of Compensation and Pension 
Service.  In an October 1996 memorandum, the Chief Public 
Health and Environmental Hazards Officer responded to a 
request for review of the veterans record by noting that the 
veterans DD Form 1141 had indicated an exposure to a dose of 
ionizing radiation during service of 0.020 R.  The physician 
added that it was not possible for their office to provide an 
independent dose estimate.  Citing CIRRPC Science Panel 
Report Number 6, 1988, page 29, it was noted that it had been 
calculated that exposure to 17.28 rads or less at age 24 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veterans kidney cancer was related to exposure to ionizing 
radiation.  Citing Health Effects of Exposure to Low Levels 
of Ionizing Radiation (BEIR V), 325-27 (1990), the physician 
stated that the threshold dose of radiation resulting in lens 
opacities in atomic bomb survivors was about 60-150 rads 
while the threshold for persons treated with X-rays to the 
eye was about 200-500 rads.  The physician concluded that it 
was unlikely that the veterans kidney cancer or cataract 
could be attributed to exposure to ionizing radiation in 
service.

In an October 1996 letter, the VA Compensation and Pension 
Service Acting Director agreed with the medical opinion from 
the Under Secretary for Health.  The Compensation and Pension 
Service Acting Director stated that, as a result of the 
medical opinion, and following review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the veterans kidney cancer and cataract 
resulted from exposure to ionizing radiation in service.

In several statements and at his August 1997 hearing, the 
veteran suggested that his exposure to ionizing radiation had 
been greater than the estimated dose reported on the DD Form 
1141.  He stated that he had been exposed to radiation over a 
period of four days.  

In a July 1998 letter, the U.S. Army Radiation Standards and 
Dosimetry Laboratory Chief at Redstone Arsenal, Alabama, 
stated that they had researched their files but were unable 
to find any records of exposure to ionizing radiation for the 
veteran.  

Two letters dated in December 1998 from Frederick R. Aronson, 
M.D., indicate that the veterans renal cell carcinoma was 
progressing and not curable.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Kidney cancer becoming manifest in a radiation-exposed 
veteran shall be service connected.  38 U.S.C.A. 
§ 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term 
radiation-exposed veteran means a veteran who 
participated in a radiation-risk activity.  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
radiation-risk activity means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

The evidence does not show, nor does the veteran allege, that 
he participated in a radiation-risk activity as defined 
by the applicable regulations.  Indeed, the veteran contends 
that his only exposure to radiation in service was during a 
training period in Alaska.  Thus, the veterans kidney cancer 
cannot be service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Service connection may also be established for disabilities 
deemed as potentially radiogenic diseases pursuant to 
38 C.F.R. § 3.311.  Both cataracts and kidney cancer are 
considered to be potentially radiogenic diseases pursuant to 
38 C.F.R. § 3.311.

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiologic relationship.  

It is pertinent to note that no medical evidence has been 
submitted to suggest that either right eye cataract or left 
kidney cancer developed while the veteran was serving on 
active duty or until many years thereafter, and neither the 
veteran nor his representative has contended otherwise.

The first evidence of a right eye disorder was in 1978; a 
right eye cataract was not shown until March 1992, many years 
after the veterans separation from service.  The first 
evidence of left kidney cancer was in December 1994.

Following review of the entire evidence of record, it is the 
Boards judgment that the preponderance of the evidence is 
against the veterans claims of service connection for his 
right eye cataract and left kidney cancer.  In support of 
this conclusion, the Board notes that the only evidence 
available concerning the amount of radiation is the DD Form 
1141 which shows that the veteran was exposed to 0.020 R.  No 
competent evidence has been submitted to show that the 
veterans right eye cataract or left kidney carcinoma is due 
to the demonstrated radiation exposure in service.  

On the other hand, the opinion of the Chief Public Health and 
Environmental Hazards Officer, which is based on quantitative 
analysis, is against the veterans claim.  As it specifically 
considers the dose estimate for the veteran and the 
quantitative analyses in recent scientific studies, the Board 
has given great weight to this well-reasoned medical opinion.  
For the foregoing reasons, the Board concludes that service 
connection for the right eye cataract and left kidney 
carcinoma is not warranted.  

There are several factors that the Under Secretary of Health 
was to consider in reviewing the record:  (1) The probable 
dose, in terms of dose type, rate and duration as a factor in 
inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed; (2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) the veterans 
gender and pertinent family history; (4) the veterans age at 
time of exposure; (5) the time lapse between exposure and 
onset of the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
3.311(f); Hilkert v. West, 11 Vet. App. 284 (1998).

The Under Secretary of Health addressed these factors for the 
most part.  Indeed, the probable dose of radiation, the 
veterans gender and age, and the time lapse between exposure 
and onset were specifically addressed by the Under Secretary.  
Implicit in the Under Secretarys discussion was the 
sensitivity of the kidney and eye tissue by ionizing 
radiation to the cancer.  The Board acknowledges the 
veterans allegations that he had no family history of 
cancer.  In light of the fact that the case was advanced on 
the docket due to the veterans terminal illness, a remand 
for an explicit discussion by the Under Secretary of all 
these factors would unconscionably delay final appellate 
consideration.  


ORDER

Service connection for left renal cell carcinoma is denied.

Service connection for right eye cataract is denied.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
